PER CURIAM.
Stephen Douglas Gay appeals an agency order that revoked his license as a. repos-sessor. Appellant moved for a relinquishment of jurisdiction, showing that the tape recording of an informal hearing held below had been destroyed and no transcript was or could be prepared. We relinquished jurisdiction and directed the parties to attempt to create a statement of evidence or proceedings, see Rule 9.200(b)(4), Florida Rules of Appellate Procedure. They now advise the court that they cannot agree on the content of such a statement. We find under these circumstances that we must vacate the agency’s order and remand for a proceeding de novo. North Dade Security Ltd. v. Department of State, Division of Licensing, 530 So.2d 1040 (Fla. 1st DCA 1988).
REVERSED.
SHIVERS, C.J., and WENTWORTH and WIGGINTON, JJ., concur.